Case 8:19-cv-00710-MSS-TGW Document 33 Filed 05/28/19 Page 1 of 4 PageID 440




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UMG RECORDINGS, INC., CAPITOL
RECORDS, LLC, UNIVERSAL MUSIC CORP.,
UNIVERSAL MUSIC – MGB NA LLC,
UNIVERSAL MUSIC PUBLISHING INC.,
UNIVERSAL MUSIC PUBLISHING AB,            Case No. 8:19-cv-710-MSS-TGW
UNIVERSAL MUSIC PUBLISHING LIMITED,
UNIVERSAL MUSIC PUBLISHING MGB
LIMITED, UNIVERSAL MUSIC – Z TUNES
LLC, POLYGRAM PUBLISHING, INC.,
SONGS OF UNIVERSAL, INC., WARNER
BROS. RECORDS INC., ATLANTIC
RECORDING CORPORATION, BAD BOY
RECORDS LLC, ELEKTRA
ENTERTAINMENT GROUP INC., FUELED
BY RAMEN LLC, NONESUCH RECORDS
INC., RHINO ENTERTAINMENT COMPANY,
ROADRUNNER RECORDS, INC., WEA
INTERNATIONAL INC.,
WARNER/CHAPPELL MUSIC, INC.,
WARNER-TAMERLANE PUBLISHING
CORP., WB MUSIC CORP., W.B.M. MUSIC
CORP., UNICHAPPELL MUSIC INC.,
RIGHTSONG MUSIC INC., COTILLION
MUSIC, INC., INTERSONG U.S.A., INC.,
SONY MUSIC ENTERTAINMENT, ARISTA
MUSIC, ARISTA RECORDS LLC, LAFACE
RECORDS LLC, PROVIDENT LABEL
GROUP, LLC, SONY MUSIC
ENTERTAINMENT US LATIN, VOLCANO
ENTERTAINMENT III, LLC, ZOMBA
RECORDINGS LLC, SONY/ATV MUSIC
PUBLISHING LLC, EMI AL GALLICO
MUSIC CORP., EMI APRIL MUSIC INC., EMI
BLACKWOOD MUSIC INC., COLGEMS-EMI
MUSIC INC., EMI CONSORTIUM MUSIC
PUBLISHING INC. D/B/A EMI FULL KEEL
MUSIC, EMI CONSORTIUM SONGS, INC.,

                                     1
Case 8:19-cv-00710-MSS-TGW Document 33 Filed 05/28/19 Page 2 of 4 PageID 441




INDIVIDUALLY AND D/B/A EMI
LONGITUDE MUSIC, EMI
ENTERTAINMENT WORLD INC. D/B/A EMI
FORAY MUSIC, EMI JEMAXAL MUSIC INC.,
EMI FEIST CATALOG INC., EMI MILLER
CATALOG INC., EMI MILLS MUSIC, INC.,
EMI U CATALOG INC., JOBETE MUSIC CO.
INC., STONE AGATE MUSIC, SCREEN
GEMS-EMI MUSIC INC., AND STONE
DIAMOND MUSIC CORP.

               Plaintiffs,
       v.

BRIGHT HOUSE NETWORKS, LLC,

            Defendant.
_______________________________________/

 JOINT CONSENT MOTION AND STIPULATED BRIEFING SCHEDULE RELATED
  TO DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S MOTION TO DISMISS
            PLAINTIFFS’ CLAIM FOR VICARIOUS LIABILITY

       The parties, by and through their respective counsel, jointly move this Court for an Order

establishing a briefing schedule related to Defendant Bright House Networks, LLC’s (“Bright

House”) Motion to Dismiss Plaintiffs’ Claim for Vicarious Liability, and in support state as

follows:

       On May 28, 2019, Bright House filed its Motion to Dismiss Plaintiffs’ Claim for

Vicarious Liability (the “Partial Motion to Dismiss”), requesting this Court to dismiss one of the

two claims asserted by Plaintiffs.

       Subject to this Court’s approval, and for good cause shown, the Parties request this Court

to enter an Order setting a briefing schedule as follows:

              1.       The Parties agree that Plaintiffs shall have until July 1, 2019 to file a

            response to Defendant’s Partial Motion to Dismiss.

                                                 2
Case 8:19-cv-00710-MSS-TGW Document 33 Filed 05/28/19 Page 3 of 4 PageID 442




              2.       The Parties further agree that while the Partial Motion to Dismiss is

           pending, Bright House is not required to answer the other count of the Complaint it

           has not moved to dismiss. See Pushko v. Klebener, No. 3:05-CV-211-J-25HTS, 2005

           WL 7460162, at *1 (M.D. Fla. June 10, 2005); Jacques v. First Liberty Ins. Corp.,

           No. 8:16-CV-1240-T-23TBM, 2016 WL 3221082, at *1 (M.D. Fla. June 9, 2016).

           Additionally, the Parties agree that Bright House will have fourteen (14) days to

           answer the Complaint after the Court enters its ruling on the Partial Motion to

           Dismiss. See Fed. R. Civ. P. 12(a)(4).

       WHEREFORE, the Parties respectfully request that this Court enter an Order setting a

briefing schedule related to Defendant’s Partial Motion to Dismiss whereby (1) Plaintiffs shall

file a response to the Partial Motion to Dismiss no later than July 1, 2019, (2) Defendant shall not

be required to file an answer to the Complaint until this Court has entered its ruling on the Partial

Motion to Dismiss; and (3) Defendant shall file an answer to the Complaint within 14 days after

this Court enters its ruling on the Partial Motion to Dismiss.



/s/ Jonathan M. Sperling                             /s/__William J. Schifino, Jr.__________
Jonathan M. Sperling (pro hac vice)                  William J. Schifino Jr.
COVINGTON & BURLING LLP                              Florida Bar No. 564338
The New York Times Building                          John A. Schifino
620 Eighth Avenue                                    Florida Bar No. 72321
New York, NY 10018-1405                              Giovanni P. Giarratana
Telephone: (212) 841-1000                            Florida Bar No. 125848
jsperling@cov.com                                    GUNSTER, YOAKLEY & STEWART, P.A.
                                                     401 East Jackson Street, Suite 2500
Mitchell A. Kamin (pro hac vice)                     Tampa, Florida 33602
Neema T. Sahni (pro hac vice)                        Email: wschifino@gunster.com
Rebecca G. Van Tassell (pro hac vice)                Email: jschifino@gunster.com
COVINGTON & BURLING LLP                              Email: ggiarratana@gunster.com
1999 Avenue of the Stars, Suite 3500
Los Angeles, California 90067-4643                   Michael S. Elkin (pro hac vice)
Telephone: (424) 332-4800                            Thomas Patrick Lane (pro hac vice)
mkamin@cov.com

                                                 3
Case 8:19-cv-00710-MSS-TGW Document 33 Filed 05/28/19 Page 4 of 4 PageID 443




nsahni@cov.com                                      Seth E. Spitzer (pro hac vice)
rvantassell@cov.com                                 Stacey Foltz Stark (pro hac vice)
                                                    Winston & Strawn LLP
Matthew J. Oppenheim (pro hac vice)                 200 Park Avenue
Scott A. Zebrak (pro hac vice)
Jeffrey M. Gould (pro hac vice)                     New York, New York 10166-4193
Kerry M. Mustico (pro hac vice)                     E-mail: melkin@winston.com
OPPENHEIM + ZEBRAK, LLP                             E-mail: tlane@winston.com
4530 Wisconsin Ave. NW, 5th Fl.                     E-mail: sspitzer@winston.com
Washington, DC 20016                                E-mail: sfstark@winston.com
Telephone: (202) 621-9027
matt@oandzlaw.com                                   Jennifer A. Golinveaux (pro hac vice)
scott@oandzlaw.com
jeff@oandzlaw.com                                   Winston & Strawn LLP
kerry@oandzlaw.com                                  101 California Street
                                                    Fax: 415.591.1400
David C. Banker, Esquire                            E-mail: jgolinveaux@winston.com
Florida Bar No. 0352977
Bryan D. Hull, Esquire                              Attorneys for Defendant
Florida Bar No. 020969
BUSH ROSS, P.A.
1801 North Highland Avenue
P.O. Box 3913
Tampa, Florida 33601-3913
Telephone: (813) 224-9255
dbanker@bushross.com
bhull@bushross.com

Attorneys for Plaintiffs

                                CERTIFICATE OF SERVICE

       I certify that on May 28, 2019, a true and correct copy of the foregoing was filed with the

Court via CM/ECF which will send a notice of electronic filing to the parties of record.


                                             s/_William J. Schifino, Jr._________________
                                             Attorney




                                                4
